DETAILED ACTION
Response to Amendment
In view of the amendments to the claims, the 35 U.S.C. 112, second paragraph rejections directed to the claims have been modified. These changes, for example removing rationale for rejections directed to limitations within parentheses, were necessitated by these amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to independent claim 1, this claim sets forth “an Al-rich layer” in the sixth line of the claim. The metes and bounds of this claim cannot be determined since it is unclear what would be considered to be an Al-rich layer versus what would not be considered an Al-rich layer. A review of the specification and application as originally filed failed to turn up guidance as to how to interpret this particular term. 
It is unclear how much aluminum must be present within this layer for it to be considered Al-rich. For example, a layer having more aluminum than the base steel, a layer having more aluminum than the Zn-Al-Mg alloy plating layer, a layer having more aluminum than both the 
Looking to the other portions of the application as originally filed did not turn up direction as to how to interpret this claim. For example, claim 4, which depends from claim 1, sets forth that the sum of Al and Fe in the AL-rich layer is 50 wt. % or higher. However, any of the exemplary types of Al-rich set forth above may fit this compositional range. This range includes any non-zero amount of aluminum since some level of aluminum must be present for it to logically be an Al-rich layer and includes values nominally above zero with iron. For example, a value of 49.99% iron with 0.01% aluminum would meet this limitation. A layer that is 100% aluminum would also meet this limitation. Therefore, this fails to provide guidance on what would be an Al-rich layer. 
Applicant is encouraged to amend the claims to more clearly define what is meant by this Al-rich layer. As currently presented, the Office is unable to determine how to interpret this limitation and is therefore unable to apply appropriate art.

Claims 2, 3, 6, and 8-11 depend from claim 1 and incorporate the limitations therein. Therefore, claims 2, 3, 6, and 8-11 are rejected for the reasons set forth above in regards to claim 1. 

Response to Arguments
Applicant's arguments filed 25 June 2021 have been fully considered but they are not persuasive. 
Applicant asserts that the term Al-rich layer is well known in the art. 
This argument is not found to be persuasive.
The term Al-rich does not have a definitive term in the art. Applicant has not shown that this term has a clear definition in the art and is not ambiguous. Various definitions for this term may be used, as set forth within the body of the rejection. Al rich can mean that there is a greater amount than another portion. Alternatively, it can mean that the main component is aluminum. Therefore, the metes and bounds of this claim cannot be determined.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636.  The examiner can normally be reached on 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/            Primary Examiner, Art Unit 1784